                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:18-CV-118-BO

THELMA MARIE ALSTON,                                 )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )               ORDER
               \
                                                     )
J.A. PRIVETTE, et al.,                               )
                                                     )
       Defendants.                                   )


       This matter comes before the Court on defendants' motion for an award of attorneys' fees

[DE 32], as well as plaintiffs motions for an extension of time [DE 38] and leave to file a

supplemental response [DE 39]. The motions have been fully briefed and are ripe for disposition.

For the reasons discussed below, defendants' motion for an award of attorneys' fees [DE 32] is

DENIED and plaintiffs motion for an extension of time [DE 38] and motion for leave to file a

supplemental response [DE 39] are GRANTED.

                                        BACKGROUND

       The Court dispenses with recitation of the case and adopts, as if fully set forth herein, the

factual and procedural background that the Court provided in its order on September 25, 2018.

[DE 30].

       In October 2018, plaintiff appealed this Court's dismissal of her complaint. [DE 34]. The

Fourth Circuit dismissed plaintiffs appeal for failure to prosecute. [DE 43]. Mandate issued on

March 4, 2019. [DE 44]. In October 2018, defendants moved for an award of attorneys' fees in the

amount of $60,062.50 under 42 U.S.C. § 1988. [DE 32]. Plaintiff filed a response in opposition as

well as two other motions, requesting an extension of time to file her response and leave to file a

supplement to her response. [DE 37-39].
                                           DISCUSSION

       At the outset, for good cause shown, plaintiffs motion for an extension of time and motion

for leave to file a supplemental response are granted. Plaintiffs response in opposition to

defendant's motion for an award of attorneys' fees is, therefore, treated as timely.

       First, defendants argue that an award of attorneys' fees is justified by 42 U.S.C. § 1988.

Section 1988 authorizes the prevailing party in any civil rights action, including an action under

Section 1983, to recover reasonable attorneys' fees. While defendants and plaintiffs alike are

entitled to an award of fees under the statute, the standard for recovery by a defendant differs from

the standard for a plaintiff. Lotz Realty Co. v. US. Dep 't of Housing and Urban Dev., 717 F.2d

929, 931 (4th Cir. 1983). To recover, a defendant must show that the plaintiffs claim was

"frivolous, unreasonable, or groundless, or that the plaintiff continued to litigate after it clearly

became so." Id.; see also Christianburg Garment Co. v. EEOC, 434 U.S. 412, 422 (1978). The

defendant need not demonstrate that the plaintiff acted in bad faith, as a showing that the plaintiffs

action was meritless, groundless, or without foundation will suffice. DeBauche v. Trani, 191 F.3d

499, 510 (4th Cir. 1999). As the Fourth Circuit has further explained:

       [T]he mere fact that a civil rights plaintiff lost her case does not render her claim
       frivolous, unreasonable, or groundless .... The purpose of distinguishing between
       a fee award being made to a successful plaintiff, on the one hand, and such an award
       being made to a prevailing defendant, on the other, arises out of the legitimate
       concern for the "chilling effect" that the latter type of award would have on
       potential civil rights plaintiffs-and their lawyers-in deciding whether to initiate
       lawsuits. See Lotz, 717 F.2d at 932. We have explained, however, that "[w]hen a
       court imposes fees on a plaintiff who has pressed a 'frivolous' claim, it chills
       nothing that is worth encouraging." Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th
       Cir. 1993).

Unus v. Kane, 565 F.3d 103, 127 (4th Cir. 2009). Therefore, in determining whether to award

attorneys' fees to defendants, the Court must decide whether plaintiffs claim was frivolous,




                              'l
                                                  2
unreasonable, or groundless, or whether plaintiff continued to litigate after it became clear that his

claim was frivolous, unreasonable, or groundless.

        In its discretion, the Court finds that no award of attorneys' fees is justified in this matter.

Plaintiff brought a variety of claims arising from her arrest and termination from her housekeeping

job on the suspicion that she had stolen a hospital patient's Kindle e-reader. In dismissing these

claims, the Court found that plaintiff had either failed to bring her claims within the applicable

statute of limitations or had failed to state claims upon which relief could be granted. Plaintiff

noticed an appeal of the dismissal of her claims but that appeal was dismissed for failure to

prosecute. But plaintiffs claims were not objectively frivolous, unreasonable, or groundless under

Lotz. Indeed, it is possible that but for plaintiffs days-late filing of her complaint, she had alleged

sufficient facts to state civil rights claims upon which relief could have been granted. And even as

to the timeliness issue, plaintiff reasonably-but still erroneously-argued that she had complied

with the applicable statute of limitations. As such, defendants are not entitled to an award of

attorneys' fees under 42 U.S.C. § 1988.

       Defendants also argue that they should be awarded reasonable attorneys' fees under N.C.

Gen. Stat. § 6-21.5. The statute provides that "[i]n any civil action ... the court, upon motion of

the prevailing party, may award a reasonable attorney's fee to the prevailing party ifthe court finds

that there was a complete absence of a justiciable issue of either law or fact raised by the losing

party in any pleading." N.C. Gen. Stat. § 6-21.5. A losing party's pleadings reflect "a complete

absence of a justiciable issue" when it "conclusively appear[ s] that such issues are absent even

giving the losing party's pleadings the indulgent treatment which they receive on motions for

summary judgment or to dismiss." Sprouse v. N River Ins. Co., 344 S.E.2d 555, 565 (N.C. Ct.

App. 1986). Additionally, the plaintiff must have been reasonably aware that, at the time the




                                                   3
complaint was filed, it contained no justiciable issue, or the plaintiff must have continued pursuing

the matter once she discovered that the complaint contained no justiciable issues. Brooks v. Giesey,

432 S.E.2d 339, 342-43 (N.C. 1993).

       No award of attorneys' fees is merited underN.C. Gen. Stat.§ 6-21.5. Plaintiffs complaint

did not reflect a "complete absence of a justiciable issue," because, as referenced above, had the

claims been timely asserted it is possible that they would have survived dismissal. Plaintiff had

made a prima facie showing as to at least some of her civil rights claims. Accordingly, in its

discretion, the Court finds that no award of attorneys' fees is justified. Defendants' motion for an

award of attorneys' fees must be denied.

                                           CONCLUSION

       For the above reasons, defendants' motion for an award of attorneys' fees [DE 32] is

DENIED and plaintiffs motion for an extension of time [DE 38] and motion for leave to file a

supplemental response [DE 39] are GRANTED.



SO ORDERED, this fiday of March, 2019.




                                           ~/j¥
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
